       Case 2:20-cv-11555-DSF-MRW Document 17 Filed 06/17/21 Page 1 of 1 Page ID #:47
AO 121 (5HY6/)
TO:

                   5HJLVWHURI&RS\ULJKWV                                        REPORT ON THE
                    86&RS\ULJKW2IILFH                                FILING OR DETERMINATION OF AN
                 ,QGHSHQGHQFH$YH6(                                     ACTION OR APPEAL
                 :DVKLQJWRQ'&                                REGARDING A COPYRIGHT



     In compliance with the provisions of 17 U.S.C. 508, you are hereby advised that a court action or appeal has been filed
on the following copyright(s):
                                                        COURT NAME AND LOCATION
        ✔ ACTION
        G                  G APPEAL                     United States District Court-Central District of California
DOCKET NO.                   DATE FILED                 350 W. 1st Street
2:20-cv-11555-DSF-MRW 12/22/2020                        Los Angeles, California 90012
PLAINTIFF                                                       DEFENDANT
ARISH AHMAD KHAN, p/k/a “KING KHAN”, an individual;             ROBYN RIHANNA FENTY, an individual; and DOES 1
and SABAA LOUISE AHMAD KHAN, p/k/a “SABA LOU”,                  through 10, inclusive
an individual

        COPYRIGHT
                                                  TITLE OF WORK                                   AUTHOR OR WORK
     REGISTRATION NO.

1 SR 871-015                  Good Habits (and Bad)                                     Saba Lou and King Khan

2

3

4

5



      In the above-entitled case, the following copyright(s) have been included:
DATE INCLUDED                INCLUDED BY
                                    G Amendment         G Answer         G Cross Bill         G Other Pleading
        COPYRIGHT
                                                  TITLE OF WORK                                   AUTHOR OF WORK
     REGISTRATION NO.

1

2

3                                                       .


    In the above-entitled case, a final decision was rendered on the date entered below. A copy of the order or judgment
together with the written opinion, if any, of the court is attached.
COPY ATTACHED                                     WRITTEN OPINION ATTACHED                           DATE RENDERED

            G Order        G Judgment                       G Yes     G No                              04/28/2021
"Notice of Voluntary Dismissal"
CLERK                                             (BY) DEPUTY CLERK                                  DATE

    Kiry Gray                                          /s/ J. Lam                                        06/17/2021
                                                                                             3) Upon termination of action,
                                                                                                 mail copy to Register of Copyrights




         Print                   Save As...                                                                           Reset
